    20-01204-mg
     20-11422-mg Doc
                  Doc2 66Filed
                            Filed
                               08/11/20
                                  08/13/20Entered
                                            Entered08/11/20
                                                     08/13/20
                                                            15:34:24
                                                              10:26:44Summons
                                                                        Main Document
                                                                                Pg 1 of
                                         Pg 11of 99
                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: RM Bakery LLC and BKD Group LLC                                          Bankruptcy Case No.: 20−11422−mg

Beldotti Bakeries LLC
Michael Beldotti
Christopher Beldotti
                                                     Plaintiff(s),
−against−                                                                   Adversary Proceeding No. 20−01204−mg
RM Bakery LLC
                                                    Defendant(s)

                    SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                          IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

Address of Clerk:
                                                        Clerk of the Court
                                                        United States Bankruptcy Court
                                                        Southern District of New York
                                                        One Bowling Green
                                                        New York, NY 10004−1408
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
                                                               Andrew M La Bella
                                                               Andrew M. LA Bella
                                                               100 Waverly Road
                                                               Scarsdale, NY 06905
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:
United States Bankruptcy Court                                   Room: Courtroom 523 (MG), One Bowling
Southern District of New York                                    Green, New York, NY 10004−1408
One Bowling Green
New York, NY 10004−1408                                          Date and Time: 9/22/20 at 10:00 AM
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 8/11/20                                             Vito Genna

                                                           Clerk of the Court

                                                           By: /s/ Carmen Ortiz

                                                           Deputy Clerk
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 2
                                   1 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 3
                                   2 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 4
                                   3 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 5
                                   4 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 6
                                   5 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 7
                                   6 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 8
                                   7 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                                Pg 9
                                   8 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                               Pg
                                Pg10
                                   9 of
                                     of12
                                        99
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                               Pg 11
                                  10 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                               Pg 12
                                  11 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
             Doc66
                 1 Filed
                   Filed08/11/20
                         08/13/20 Entered
                                   Entered08/11/20
                                           08/13/2010:32:05
                                                   10:26:44 Main
                                                            MainDocument
                                                                 Document
                               Pg 13
                                  12 of 99
                                        12
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      14 of 99   Pg 1 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      15 of 99   Pg 2 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      16 of 99   Pg 3 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      17 of 99   Pg 4 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      18 of 99   Pg 5 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      19 of 99   Pg 6 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      20 of 99   Pg 7 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      21 of 99   Pg 8 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                    Asset PurchasePgAgreement
                                      22 of 99   Pg 9 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      23 of 99   Pg 10 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      24 of 99   Pg 11 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      25 of 99   Pg 12 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      26 of 99   Pg 13 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      27 of 99   Pg 14 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      28 of 99   Pg 15 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      29 of 99   Pg 16 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      30 of 99   Pg 17 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      31 of 99   Pg 18 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      32 of 99   Pg 19 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      33 of 99   Pg 20 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      34 of 99   Pg 21 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      35 of 99   Pg 22 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      36 of 99   Pg 23 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      37 of 99   Pg 24 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      38 of 99   Pg 25 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      39 of 99   Pg 26 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      40 of 99   Pg 27 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      41 of 99   Pg 28 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      42 of 99   Pg 29 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      43 of 99   Pg 30 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      44 of 99   Pg 31 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      45 of 99   Pg 32 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      46 of 99   Pg 33 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      47 of 99   Pg 34 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      48 of 99   Pg 35 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      49 of 99   Pg 36 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      50 of 99   Pg 37 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      51 of 99   Pg 38 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      52 of 99   Pg 39 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      53 of 99   Pg 40 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      54 of 99   Pg 41 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      55 of 99   Pg 42 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      56 of 99   Pg 43 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      57 of 99   Pg 44 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      58 of 99   Pg 45 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      59 of 99   Pg 46 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      60 of 99   Pg 47 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      61 of 99   Pg 48 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      62 of 99   Pg 49 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      63 of 99   Pg 50 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      64 of 99   Pg 51 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      65 of 99   Pg 52 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      66 of 99   Pg 53 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      67 of 99   Pg 54 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      68 of 99   Pg 55 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      69 of 99   Pg 56 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      70 of 99   Pg 57 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      71 of 99   Pg 58 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      72 of 99   Pg 59 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      73 of 99   Pg 60 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      74 of 99   Pg 61 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      75 of 99   Pg 62 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      76 of 99   Pg 63 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      77 of 99   Pg 64 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      78 of 99   Pg 65 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      79 of 99   Pg 66 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      80 of 99   Pg 67 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      81 of 99   Pg 68 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      82 of 99   Pg 69 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      83 of 99   Pg 70 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      84 of 99   Pg 71 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      85 of 99   Pg 72 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      86 of 99   Pg 73 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      87 of 99   Pg 74 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      88 of 99   Pg 75 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      89 of 99   Pg 76 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      90 of 99   Pg 77 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      91 of 99   Pg 78 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      92 of 99   Pg 79 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      93 of 99   Pg 80 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      94 of 99   Pg 81 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      95 of 99   Pg 82 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      96 of 99   Pg 83 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      97 of 99   Pg 84 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      98 of 99   Pg 85 of 86
20-11422-mg
 20-01204-mg Doc
              Doc66
                  1-1 Filed
                        Filed
                            08/13/20
                              08/11/20 Entered
                                         Entered
                                               08/13/20
                                                 08/11/20
                                                        10:26:44
                                                          10:32:05 Main
                                                                    Exhibit
                                                                        Document
                                                                            Ex. 1
                   Asset PurchasePg Agreement
                                      99 of 99   Pg 86 of 86
